Citation Nr: 0636549	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-30 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  

(The issue of entitlement to waiver of recovery of an 
overpayment of disability compensation benefits in the amount 
of $28,835.36, to include the issue of whether the 
overpayment was properly created, is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
January 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to TDIU.  

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Baltimore, 
Maryland RO, which certified this case for appellate review.  

In his July 2006 informal hearing presentation, the veteran's 
representative asserted that the veteran's service connected 
left knee condition had worsened.  The claim for an increased 
evaluation of the left knee condition is referred to the RO 
for appropriate action.  

The Board notes that additional evidence pertinent to the 
claim has been associated with the claims file since the 
September 2003 statement of the case (SOC).  The veteran has 
not waived consideration of the evidence by the agency of 
original jurisdiction (AOJ) in the first instance.  See 
38 C.F.R. § 20.1304(c) (2006).  However, in light of the need 
for additional development in the case, the AOJ will have an 
opportunity to consider this evidence on remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service connected for a left knee disability, 
evaluated as 60 percent disabling.  Thus, the percentage 
requirements for TDIU have been met.  38 C.F.R. § 4.16(a) 
(2006).  The veteran has consistently argued that his left 
knee condition is the cause of his unemployability.  In his 
September 2002 notice of disagreement (NOD), he requested 
that VA obtain employment records regarding disability 
retirement, and provided mailing addresses for the National 
Railroad Passenger Corporation and the Railroad Retirement 
Board.  The veteran asserted that these records would 
demonstrate that he left his job due to the left knee 
condition.  VA sent a letter to the National Railroad 
Passenger Corporation in March 2004, requesting completion of 
an enclosed Form 21-4192, however, no response to this letter 
appears in the claims file.  

In November 2003 the veteran submitted an October 2003 letter 
from the Railroad Retirement Board verifying entitlement and 
monthly payments under the Railroad Retirement Act.  This 
letter stated that records on file showed that the veteran 
retired on a disability annuity, however, the letter did not 
name the disability, nor were the records regarding 
disability submitted.  

In a July 2004 Financial Status Report, the veteran indicated 
that he had last been employed in July 1992 as a ticket clerk 
at Amtrak.  In an August 2005 report of contact, the veteran 
stated that he lived in Baltimore and worked with Amtrak.  
However, the July 2006 informal hearing presentation seems to 
indicate that the veteran is unemployed.  Even if the veteran 
is currently employed, remand is required for clarification 
regarding the nature of any such employment, that is, whether 
any such employment would constitute substantially gainful 
employment.  38 C.F.R. § 4.16(a).

In a December 2005 statement, the veteran's representative 
alleged clear and unmistakable error (CUE) in a December 1996 
rating decision which denied entitlement to service 
connection for degenerative arthritis in the right knee, left 
hip, and lower back.  This claim is referred to the RO for 
appropriate action.  This issue is inextricably intertwined 
with the TDIU claim.

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the veteran's service 
connected disability has on his ability to work.  38 U.S.C.A. 
§ 5107(a) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2006).  
The veteran has not been afforded such an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain all 
relevant information regarding all 
current and past employment, including 
hours worked, pay, job duties, number of 
jobs, and reasons for leaving if he has 
left any jobs.  

2.  Take all necessary steps to obtain 
employment records regarding the effect 
of disability on employment from the 
National Railroad Passenger Corporation 
and the Railroad Retirement Board.  

3.  After any appropriate action 
regarding the claims of entitlement to an 
increased evaluation for the left knee 
disability and the claim of CUE in the 
December 1996 rating decision has been 
completed, schedule the veteran for an 
examination to determine the impact of 
any service connected disabilities on the 
his ability to maintain substantially 
gainful employment.  

The claims folder must be made available 
and be reviewed by the examiner.  The 
examiner is asked to acknowledge such 
review.  The examiner is requested to 
opine whether or not the veteran's 
service connected disabilities preclude 
employment consistent with his education 
and occupational experience.  The 
examiner should provide a rationale for 
the opinion.  

4.  After ensuring that all development 
is complete, re-adjudicate the claim, 
considering all the evidence of record, 
including that submitted subsequent to 
the September 2003 SOC.  If the claim 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

